                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


  Carol Rego, individually and on behalf of
  all others similarly situated,                      Case No. 1:17-cv-00066-WCG
                                   Plaintiff,
            vs.
  Liberty Mutual Managed Care, LLC,
                                  Defendant


     JOINT STIPULATION FOR APPROVAL OF SETTLEMENT, DISMISSAL OF
            CLAIMS WITH PREJUDICE, AND ENTRY OF JUDGMENT

       This Joint Stipulation for Approval of Settlement, for Dismissal of Claims with Prejudice,

and for Entry of Judgment (“the Stipulation”) is made and entered into between named-plaintiff

Carol Rego (“the Named Plaintiff”), and the opt-in plaintiffs Heidi Burgan, Johnette Devore,

Wendy Hollister, Shannon Jahn, Cynthia Jaster, Mandy Satterwhite, Shannon Schnitzler, Tabitha

Trisvan, Julia Whittingon-Stevens, and Tara York-Winkler (collectively, “the Opt-in Plaintiffs”),

by and through their attorneys, Nichols Kaster, PLLP (“Plaintiffs’ Counsel”), on the one hand, and

defendant Liberty Mutual Managed Care LLC (“LMMC”), by and through its attorneys, Littler

Mendelson, P.C., on the other hand.

       1.         Stipulated Recitals

                  a.     On January 17, 2017, Named Plaintiff filed her Collective Action

                         Complaint in the above-captioned action (“the Lawsuit”), alleging that

                         LMMC violated the overtime provisions of the Fair Labor Standards Act,

                         29 U.S.C. § 201, et seq. (“FLSA”). (ECF. No 1.) Named Plaintiff,

                         specifically alleged that LMMC violated the FLSA by misclassifying her

                         and other Utilization Management Nurses as exempt from overtime.




         Case 1:17-cv-00066-WCG Filed 08/19/19 Page 1 of 8 Document 79
    b.    On February 27, 2017, LMMC filed its Answer to the Collective Action

          Complaint, and denied Named Plaintiff’s allegations. (ECF No. 6.)

    c.    Following the commencement of the Lawsuit, ten additional individuals,

          Heidi Burgan, Johnette Devore, Wendy Hollister, Shannon Jahn, Cynthia

          Jaster, Mandy Satterwhite, Shannon Schnitzler, Tabitha Trisvan, Julia

          Whittington-Stevens, and Tara York-Winkler, filed written consents to join

          the Lawsuit as party-plaintiffs, pursuant to 29 U.S.C. § 216(b). (ECF. Nos.

          9, 14, 15, 27, 28, 29, 31, 34, 35.)

    d.    The parties have engaged in written discovery, depositions and summary

          judgment motion practice regarding the Named Plaintiff’s claims, the

          claims of the Opt-in Plaintiffs, and other matters relevant to the claims

          alleged in the Lawsuit and LMMC’s defenses.

    e.    The parties, through their counsel, are familiar with the facts of the Lawsuit

          and the legal issues raised by the pleadings.       In consideration of the

          discovery record, the Court’s Order on the parties’ cross-motions for

          summary judgment, and in advance of engaging in significant trial

          preparation activities, the parties engaged in settlement negotiations,

          including a full day mediation with an experienced mediator. The terms

          and conditions of settlement reflected in this Stipulation are a product of

          those negotiations, which were conducted at arm’s length between the

          parties and their respective counsel.

    f.    LMMC denies any liability or wrongdoing of any kind associated with the

          claims alleged in the Lawsuit. LMMC contends that it has at all times




Case 1:17-cv-00066-WCG Filed 08/19/19
                              2       Page 2 of 8 Document 79
           complied with the FLSA. Nevertheless, LMMC has entered into this

           Stipulation to avoid the cost and inconvenience of further litigation.

     g.    The Named Plaintiff and the Opt-in Plaintiffs have entered into this

           Stipulation because the settlement set forth herein reflects a reasonable

           compromise of the disputed issues in the Lawsuit, chiefly, if and to what

           extent the Named Plaintiff and the Opt-in Plaintiffs are owed overtime

           wages and liquidated damages.          The Named Plaintiff and the Opt-in

           Plaintiffs believe that the certainty of settlement is better than the uncertain

           outcome of protracted litigation. The Named Plaintiff, the Opt-in Plaintiffs,

           LMMC, and their respective counsel stipulate and agree that the terms and

           conditions of settlement set forth in this Stipulation are fair, reasonable, and

           in the best interest of the Parties.

     h.    Nothing in this Stipulation shall be construed or deemed to be an admission

           of liability or wrongdoing on the part of LMMC. Pursuant to Rule 408 of

           the Federal Rules of Evidence, this Stipulation shall not be admissible in

           evidence in any proceeding; provided, however, that the Stipulation may be

           filed and used in this Lawsuit or any related litigation as necessary to

           approve, interpret, or enforce this Stipulation, or in any subsequent action

           against or by LMMC to support a stay of such subsequent action, or to

           establish a defense of res judicata, collateral estoppel, waiver, release, or

           any other theory of claim preclusion, issue preclusion, or similar defense,

           claim, or counterclaim.

2.   Dismissal of the Lawsuit with Prejudice.




 Case 1:17-cv-00066-WCG Filed 08/19/19
                               3       Page 3 of 8 Document 79
        Pursuant to the terms and conditions of this Stipulation, the Named Plaintiff and the Opt-

in Plaintiffs (hereinafter collectively referred to as “the Settling Plaintiffs”) agree that their claims

alleged in the Lawsuit may and should be dismissed by the Court WITH PREJUDICE. Except

as otherwise provided in this Stipulation, all parties will be responsible for their own costs and

attorneys’ fees.

        3.      Unpaid Wages and Liquidated Damages as Settlement Consideration.

                a.      In exchange for: (1) dismissal of the Lawsuit as described in Section 2 of

                        this Stipulation; (2) the Settling Plaintiffs’ execution of a settlement

                        agreement in a form acceptable to all parties; and (3) the representations and

                        stipulations of the Settling Plaintiffs and Plaintiffs’ Counsel as set forth in

                        this Stipulation, LMMC agrees to pay or cause to be paid to the Settling

                        Plaintiffs a total aggregate sum of $236,318.19 (the “Settlement Amount”)

                        for alleged unpaid wages and liquidated damages plus $9,000.00 in Service

                        Awards to the Named-Plaintiff and certain opt-in plaintiffs who participated

                        in discovery (the “Service Awards”) to resolve all claims alleged in the

                        Lawsuit and related wage claims (“Settled Claims,” as defined in Section 4

                        of this Stipulation). The Settlement Amount and the Service Awards are

                        exclusive of the Settling Plaintiffs’ attorneys’ fees and costs.

                b.      The parties agree that the Settling Plaintiffs shall be allocated their

                        respective shares of the Settlement Amount on pro rata basis based upon the

                        hours each Settling Plaintiff alleges she worked, her respective salary, and

                        the number of weeks the she worked for LMMC during the three-year

                        period prior to the date each individual Settling Plaintiff filed a consent form

                        to join the Lawsuit.



         Case 1:17-cv-00066-WCG Filed 08/19/19
                                       4       Page 4 of 8 Document 79
    c.    One-half of each individual Settling Plaintiff’s allocated share of the

          Settlement Amount shall constitute W-2 wages (“the W-2 Wages Portion”).

          LMMC shall deduct all applicable withholding taxes and other amounts

          required by law from the W-2 Wages Portion of the Settlement Amount

          allocated to each individual Settling Plaintiff, and LMMC will issue a Form

          W-2 reflecting payment of the W-2 Wages Portion of the Settlement

          Amount to each individual Settlement Plaintiff.

    d.    One-half of each individual Settling Plaintiff’s allocated share of the

          Settlement Amount shall constitute Form 1099 income for liquidated

          damages (“the Liquidated Damages Portion”), and LMMC shall issue a

          Form 1099 reflecting payment of the Liquidated Damages Portion of the

          Settlement Amount to each individual Settling Plaintiff.

    e.    The Service Awards shall constitute Form 1099 income and LMMC shall

          issue a Form 1099 reflecting payment of the Service Awards to each

          individual receiving such an award.

    f.    The Settling Plaintiffs shall be solely responsible for payment of any and all

          federal, state, and local taxes due on the amounts payable under this

          Stipulation, with the sole exception of those payroll taxes customarily paid

          by employers, including but not limited to FICA and FUTA/SUTA. The

          Settling Plaintiffs will not be eligible for or entitled to claim any further

          payment, including payment of attorneys’ fees, except as otherwise

          provided for in this Stipulation. The Settling Plaintiffs agree to provide

          LMMC with their last known mailing addresses and completed Form W-9s




Case 1:17-cv-00066-WCG Filed 08/19/19
                              5       Page 5 of 8 Document 79
                      in order to facilitate delivery of appropriate tax-related notices. Nothing in

                      this Stipulation shall be construed as LMMC or Plaintiffs’ Counsel

                      providing any advice regarding the reporting or payment of taxes or the tax

                      consequences of a Settling Plaintiff’s participation in the settlement.

               g.     Within thirty (30) calendar days following the entry of Final Judgment of

                      Dismissal based on this Stipulation, LMMC shall make payment of the

                      Settlement Amount by issuing two (2) settlement checks to each Settling

                      Plaintiff participating in the settlement. All checks shall be delivered to the

                      offices of Nichols Kaster, PLLP.

       4.      Reimbursement for Reasonable Attorneys’ Fees and Litigation Costs

       Pursuant to the terms and conditions of this Stipulation, and according to the timeframe

identified above in section 3(f), LMMC shall pay or cause to be paid by check to Nichols’ Kaster,

PLLP $133,333.33 as attorneys’ fees and $21,348.48 as reimbursement for litigation expenses.

The Attorneys’ Fees and Costs Payment will be reported to Nichols Kaster, PLLP, on an IRS Form

1099 and Nichols Kaster, PLLP agrees to provide LMMC with a Form W-9 in order to facilitate

this payment. This is the total amount that the Company shall pay in attorneys’ fees and costs.

       5.      Waiver and Release of Claims; Covenant Not to Sue.

       As a material inducement to LMMC to enter into this Stipulation, and in consideration of

LMMC’s promise to make the payments set forth in Section 3 of this Stipulation, the Settling

Plaintiffs have executed a settlement agreement prepared by the parties’ counsel, and each has

expressly released all claims asserted in the Lawsuit against LMMC and all of its current and

former parent companies, subsidiaries and affiliates and each of their current and former officers,

directors, agents, employees, attorneys, successors and assigns (collectively, the “Released




         Case 1:17-cv-00066-WCG Filed 08/19/19
                                       6       Page 6 of 8 Document 79
Parties”), including all minimum wage and overtime claims arising under the FLSA; all claims

arising under any state wage, minimum wage or overtime laws arising out of or related to any

factual or legal theory that was alleged or that could have been alleged in the Lawsuit related to

allegedly unpaid wages; and all derivative claims relating to unpaid wages, minimum wage and

overtime, up to and including the date of execution of the settlement agreement including all claims

for liquidated, punitive, or penalty damages, interest, and attorneys’ fees and costs (“the Settled

Claims”). Pursuant to their release of the Settled Claims, the Settling Plaintiffs covenant and agree

not to sue or bring any legal action, whether in federal court, state court, an administrative agency,

or arbitration, now or at any future time, against LMMC and/or the Released Parties with respect

to any Settled Claims.

       ACCORDINGLY, based upon the recitals, stipulations, and agreements contained within

this Stipulation, the parties, LMMC, the Named Plaintiff, and the Opt-in Plaintiffs, jointly request

that the Court enter an Order:

       1.      APPROVING the terms of the parties’ resolution of the Settling Plaintiffs’ claims

for unpaid wages and liquidated damages as a fair and reasonable resolution of a bona fide dispute

regarding unpaid wages under the FLSA;

       2.      DISMISSING the claims asserted in the First Amended Complaint WITH

PREJUDICE; and

       3.      ORDERING the ENTRY OF JUDGMENT.




         Case 1:17-cv-00066-WCG Filed 08/19/19
                                       7       Page 7 of 8 Document 79
Dated this   19th day of   August   , 2019.


                                              /s/Rebekah L. Bailey
                                              Rebekah L. Bailey (SBN 389599)
                                              bailey@nka.com
                                              Rachhana T. Srey (SBN 340133)
                                              srey@nka.com
                                              NICHOLS KASTER PLLP
                                              4600 IDS Center
                                              80 South 8th Street
                                              Minneapolis, MN 55402
                                              612.256.3200

                                              ATTORNEYS FOR PLAINTIFF AND THE
                                              COLLECTIVE

Dated this   19th day of   August   , 2019.
                                              /s/John H. Lassetter (with permission)
                                              Andrew J. Voss (SBN: 0241556)
                                              avoss@littler.com
                                              John H. Lassetter (SBN: 0389009)
                                              jlassetter@littler.com
                                              LITTLER MENDELSON, P.C.
                                              1300 IDS Center
                                              80 South 8th Street
                                              Minneapolis, MN 55402.2136
                                              Telephone: 612.630.1000

                                              ATTORNEYS FOR DEFENDANT
                                              LIBERTY MUTUAL MANAGED CARE,
                                              LLC




       Case 1:17-cv-00066-WCG Filed 08/19/19
                                     8       Page 8 of 8 Document 79
